DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 and 19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claim 10 is confusing in that is it not clear what is meant by “normal temperature-treating”.  For the purpose of examination, same is considered to mean treatment under ambient or room temperature conditions.           Claim 19 is indefinite in regard to the scope of the term “good flavor” which is relative terminology.  What is “good” to one person may not be to another person.
                                           Claim Rejections - 35 USC § 102
3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.         Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  JP2014011984 (JP984) taken together with Applicant’s own admission. rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yomo et al (Published U.S. Application No. 2009/0130259) with evidence provided by Braham et al.            Yomo et al discloses a process of preparing a coffee beverage (Abstract) wherein coffee beans are intentionally exposed to the contents of the coffee berry pulp  (e.g. sugars and nitrogen sources) which undergoes fermentation under ambient conditions (i.e. “normal temperature-treating”) and wherein the coffee beans are separated and roasted and brewed wherein the brew revealed an increase in methyl acetate, a fatty acid methyl ester (e.g. Examples 3, 4, 6,and 7).  Though Yomo et al does not disclose the specific methyl donor, coffee pulp, including that of Yomo et al, has many methyl sources including pectic substances as shown by Braham et al (Tables 2, 5, and 7).           It should be further noted that the processes employed in Yomo et al and the instant invention are very similar.  In particular, both employ microorganisms (instant specification, paragraph 49; Yomo et al; e.g paragraph 38), both employ exposure of coffee pulp material to the bean in conjunction with immersion in warm water for a few days and also with the inclusion of pectic substances from the coffee pulp material (instant specification: e.g. paragraphs 60; Yomo et a, e.g. paragraph 86, pectic substance is inherently present in the pulp).  Both are involve roasting beans to an L .  
7.         Claims 9-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016066167 (WO167).            WO167 discloses a process wherein coffee beans are supplied with a methyl group donor by way of liquid coffee berry pulp or extract or same (e.g. at least some pectin is left within said pulp or extract; page 7) and optionally treated with pectinase (wherein same decomposes pectin to a certain extents and alternative only partly; page 7, lines 21-22) , said pulp or extract or pulp is then mixed with green coffee beans at elevated temperatures (e.g. Example 3) and subsequently dark roasted which means same has an L value well above 14.  
Claim Rejections - 35 USC § 103
8.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP2014011984 (JP984) taken together with Applicant’s own admission.          It is expected that the amount of methyl palmitate in JP984 would fall well within the range as set forth in instant claims 1 and 4 in view of the discussion above.  However, if differences between the processing in JP984 and as set forth in Applicant’s own admission (untreated standard used in Table 2) are significant as to make a difference in the result as set forth in JP984, it would have been well within the purview of one skilled in the art before the effective filing date of the claimed invention to have tweaked the processing within JP984 as a matter of preference as,  while this rejection relies on data from examples therein, said examples do not limit the scope of variables set forth elsewhere in the specification of same.             Regarding claim 18, JP984 discloses a process of comparing a fatty acid methyl ester content of a coffee bean and comparing same with a predetermined value (e.g. standard as opposed to defective coffee beans; see Examples).            Regarding claim 19, although not specific to the amount all fatty acid methyl ester content, JP984 does teach making comparisons with certain fatty acid methyl esters and evaluating same with regard to flavor.  Studying JP984, one skilled in the art would have been able to ascertain a particular amount of fatty acid methyl ester content that would be considered to provide a coffee bean having a better flavor through routine experimentation, and, as such, it would have been further obvious to have arrived at the method steps of claim 19. 10.       Claims 2-4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yomo et al (Published U.S. Application No. 2009/0130259) with evidence provided .
Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
April 12, 2020